                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

HOWMEDICA OSTEONICS CORP. A                          )
subsidiary of Stryker Corporation,                   )
STRYKER CORPORATION A New Jersey                     )
corporation,                                         )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )        No. 1:17-cv-00938-JRS-TAB
                                                     )
DJO GLOBAL, INC. A California corporation,           )
JAKE EISTERHOLD An individual,                       )
ERIC HUEBNER An individual,                          )
JUSTIN DAVIS An individual,                          )
                                                     )
                              Defendants.            )

                              ORDER ON DISCOVERY DISPUTE

       The parties appeared by counsel for a telephonic status conference on September 6, 2018,

regarding a discovery dispute concerning text messages to and from Matt Long, an employee of

Plaintiff Howmedica Osteonics Corp. In a prior discovery dispute, Howmedica successfully

argued that text message strings are akin to email chains, which are considered one document for

discovery purposes. When the Individual Defendants failed to show they should be permitted to

withhold some texts that they argued were irrelevant and embarrassing “locker room banter,” the

Court ordered production. The Court reasoned that the Individual Defendants appeared to have

withheld all embarrassing texts, even if they were relevant. The Individual Defendants now rely

on the same logic in an effort to compel Howmedica to turn over between 19,000 and 20,000

texts, despite the fact they do not contain any of the search terms in their ESI agreement.

       At the conference and in the Court’s subsequent order [Filing No. 235] the Court

permitted the parties to file up to 20 disputed text message strings for in camera review. The

purpose of the review was to determine whether the withheld messages contain relevant
information such that the necessary effort and cost of producing the 19,000–20,000 withheld

texts would be proportional to the needs of the case.

       Having spent significant time reviewing the 6,137 texts the parties submitted, the Court

finds that production of all the withheld texts is not proportional to the needs of the case.

Disbursed throughout the strings are texts containing sensitive information that Howmedica

would likely seek to withhold as privileged or designate as “for attorney’s eyes only” because it

pertains to confidential business information or trade secrets. The effort and cost of reviewing,

designating, and logging all the texts would be significant. And out of the 6,137 texts, the Court

found only five that are marginally relevant: 28808–12. This proportion is significantly lower

than the proportion of relevant texts the Court found when reviewing the texts the Individual

Defendants sought to withhold. [See Filing No. 218.] Further, requiring Howmedica to produce

all the texts irrespective whether one of the agreed upon search terms is present greatly reduces,

if not eliminates, the utility of the party’s ESI agreement. With this in mind, it is clear that

requiring Howmedica to produce another 19,000–20,000 texts is not appropriate. Nonetheless,

Howmedica must produce texts 28808–12 within seven days of this order.

       Finally, in the Court’s order granting in camera review, the Court ordered Howmedica to

file the text message strings under seal. [Filing No. 235, at ECF p. 3.] Though Howmedica

emailed the texts to chambers, a review of the docket reveals they have not been filed.

Howmedica shall file the texts under seal within seven days.

        Date: 10/5/2018

                                                _______________________________
                                                 Tim A. Baker
                                                 United States Magistrate Judge
                                                 Southern District of Indiana

       Distribution: All ECF-registered counsel of record by email.
                                                  2
